 8:21-cr-00078-RFR-MDN Doc # 104 Filed: 08/25/21 Page 1 of 1 - Page ID # 194




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:21CR78
                                           )
      vs.                                  )
                                           )
CARNEY TURNER, JULISHA BIGGS,              )                  ORDER
and SIDNEY MARKER,                         )
                                           )
                   Defendants.


       This matter is before the court on the defendant Sidney Marker’s unopposed
Motion to Continue Trial [103]. Counsel, having recently entered his appearance,
requires additional time to review discovery, complete research, and confer with the
defendant. For good cause shown,

       IT IS ORDERED that the unopposed Motion to Continue Trial [103] is granted, as
follows:

      1.     The jury trial, for all defendants, now set for September 7, 2021 is
             continued to November 2, 2021

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and November 2, 2021, shall be deemed
             excludable time in any computation of time under the requirement of the
             Speedy Trial Act. Failure to grant a continuance would deny counsel the
             reasonable time necessary for effective preparation, taking into account
             the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: August 25, 2021.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
